UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                 x
                                                   :
UNITED STATES OF AMERICA                           :
                                                   :     CONSENT PRELIMINARY ORDER
               - v. -                              :     OF FORFEITURE/
                                                   :     MONEY JUDGMENT
ANTHONY LEE NELSON,                                :
                                                   :     20 Cr. 003 (KPF)
                        Defendant.                 :
                                                   :
----------------------------------                 x

               WHEREAS, on or about January 2, 2020, ANTHONY LEE NELSON (the

“Defendant”), among others, was charged in two counts of a three-count Indictment 20 Cr. 003

(KPF) (the “Indictment”), with conspiracy to commit bank fraud and wire fraud, in violation of

Title 18, United States Code, Section 1349 (Count One); and conspiracy to commit money

laundering, in violation of Title 18, United States Code, Section 1956(h) (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), of any and all property constituting, or derived from proceeds the Defendant

obtained directly or indirectly, as a result of the commission of the offense charged in Count One

of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense charged in Count

One of the Indictment;
                                     May 4
               WHEREAS, on or about _______________, 2021, the Defendant pled guilty to

Count One of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Indictment and

agreed to forfeit to the United States, pursuant to Title 18, United States Code, Section
982(a)(2)(A), a sum of money equal to $1,857,348 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Indictment;

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,857,348 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained directly

or indirectly, for which the Defendant is jointly and severally liable to the following extent:

        (i)     $1,352,784 with co-defendant Joshua Hicks, to the extent a forfeiture money

                judgment is entered against Joshua Hicks in this case;

        (ii)    $366,005 with co-defendant Ibrahiima Doukoure, to the extent a forfeiture money

                judgment is entered against Ibrahiima Doukoure in this case;

        (iii)   $41,961 with co-defendant Oladayo Oladokun, to the extent a forfeiture money

                judgment is entered against Oladayo Oladokun in this case;

        (iv)    $40,700 with co-defendant Derrick Banks, to the extent a forfeiture money

                judgment is entered against Derrick Banks in this case;

        (v)     $28,750 with co-defendants Oladayo Oladokun and Joshua Hicks, to the extent a

                forfeiture money judgment is entered against Oladayo Oladokun and Joshua Hicks

                in this case; and

        (vi)    $27,148 for which no joint and several liability applies.

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained directly or indirectly, cannot be located upon the exercise of due

diligence.
               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Alexander Li of counsel, and the Defendant, ANTHONY LEE NELSON, and his

counsel, Donna R. Newman, Esq., that:

               1.      As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $1,857,348 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained directly or

indirectly, shall be entered against the Defendant, for which the Defendant is jointly and severally

liable to the following extent:

                       a.         $1,352,784 with co-defendant Joshua Hicks, to the extent a

forfeiture money judgment is entered against Joshua Hicks in this case;

                       b.         $366,005 with co-defendant Ibrahiima Doukoure, to the extent a

forfeiture money judgment is entered against Ibrahiima Doukoure in this case;

                       c.         $41,961 with co-defendant Oladayo Oladokun, to the extent a

forfeiture money judgment is entered against Oladayo Oladokun in this case;

                       d.         $40,700 with co-defendant Derrick Banks, to the extent a forfeiture

money judgment is entered against Derrick Banks;

                       e.         $28,750 with co-defendants Oladayo Oladokun and Joshua Hicks,

to the extent a forfeiture money judgment is entered against Oladayo Oladokun and Joshua Hicks

in this case; and

                       f.         $27,148 for which no joint and several liability applies.
               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

ANTHONY LEE NELSON, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and

case number.

               4.      The United States Department of Treasury or its designee shall be

authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,

and the United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.
              8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                     [REMAINDER INTENTIONALLY LEFT BLANK]
May 4, 2021
